Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Preliminary Amendment filed March 12, 2019 is presented for examination. Claims 1-20 are pending. This Office Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niikura et al. (Hereinafter “Niikura”) US Patent Application Publication No. 2018/0336840 in view of Park et al. (Hereinafter “Park”) US Patent Application Publication No. 2014/0152724.

Referring to claim 1, Niikura teaches a display apparatus [display device, ab], comprising:
a light transmission direction controller on a light emitting side of the back light module [control unit 610 controls driving of light source, 610 of fig. 6; 0214]; and
a plurality of subpixels on a side of the light transmission direction controller away from the back light module [pixel 802 includes sub-pixels 502B, 802G, 802R of fig. 23C, each individual one of the plurality of subpixels comprising a light transmissive part and a light blocking part [BM blocking part and CFR of sub-pixel 802R of fig. 24; 0513; 834 of fig. 23B; 0509-0514];
the light transmission direction controller [control unit 610 controls driving of light source, 610 of fig. 6; 0214] is configured to independently adjust a grayscale of each individual one of the plurality of subpixels [change in grayscale of fig. 30-31; 0642-0647] by independently controlling a light distribution ratio between a first portion of light transmitted through the light transmissive part and a second portion of light blocked by the light blocking part in each individual one of the plurality of subpixels [0520; 0698 of fig. 52A-52B].
However, Niikura does not explicitly teach a back light module and the back light module is configured to emit light toward the plurality of subpixels although it has the same functionality of the transmissive display module, a backlight, a side light used as a light source [0485]. Park teaches a back light module [the light source module may be a backlight assembly, 0005] and the back light module is configured to emit light toward the plurality of subpixels 
It have been obvious to one of ordinary skill in the art to add the feature of Park to the system of Niikura as an essential means to provide light to the liquid crystal display panel.

Referring to claim 20, Niikura and Park teach the invention substantially as claimed in claim 1 above, further teach independently controlling a respective one of the plurality of subpixels to be in a first image display state or in a second image display state by the light transmission [moving image and still image, 0187-0188].

Referring to claim 17, Niikura and Park teach the invention substantially as claimed, wherein each individual one of the plurality of subpixels comprises a single light transmissive part, and the light blocking part is on a side of the single light transmissive part [Niikura, BM blocking part and CFR of sub-pixel 802R of fig. 24; 0513]

Referring to claim 18, Niikura and Park teach the invention substantially as claimed, wherein each individual one of the plurality of subpixels comprises two light transmissive parts; and the light blocking part is between the two light transmissive parts [Park, 210, 220 of fig. 2; 0087; 0096-0097; 0137].

.

Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 2, the limitations of the light transmission direction controller comprising a liquid crystal layer and a plurality of liquid crystal control electrodes configured to independently control a state of the liquid crystal layer in each individual one of the plurality of subpixels, thereby independently controlling the light distribution ratio in each individual one of the plurality of subpixels, taken together with other limitations of claim 1, have not been disclosed in the prior art of record.
Claims 3-16 further limiting to claim 2 are also objected to. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THUY N PARDO/Primary Examiner, Art Unit 2691